 

Texas South Energy, Inc. 10-Q [tsei-10q_013116.htm]

Exhibit 10.2

 



FIRST AMENDMENT TO CONSULTING AGREEMENT

 

This First Amendment to the Consulting Agreement (hereinafter referred to as the
“Amendment”), is entered into as of this 15th day of September, 2015, by and
among Texas South Energy, Inc., fka INKA Productions Corp. (“Company”) and John
B. Connally, III (“Consultant”).

 

RECITALS

 

WHEREAS, the Company and Consultant executed that certain Consulting Agreement,
dated effective as of October 11, 2013 (the “Agreement”); and

WHEREAS, the Company and Consultant desire to amend the Agreement to amend the
term of the Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, it is hereby agreed among the
parties hereto as follows:

1.             Defined Terms. The defined terms set forth in this Amendment
shall have the same meanings as set forth in the Agreement.

 

2.             Amendment of Section 3 of the Agreement. Section 3 of the
Agreement is hereby amended and restated in its entirety as follows:

 

3.             Term. The term of this Agreement shall continue through December
31, 2016.

 

4.             No Other Amendments. Except as set forth in this Amendment, the
Agreement shall remain in full force and effect as currently in effect.

 

5.             Counterparts. This Amendment may be executed in multiple
counterparts with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date first
above-written.

 



Texas South Energy, Inc.   CONSULTANT             By:       Name: James M. Askew
  John B. Connally, III Title: President    



 

 

 